Case 19-08110     Doc 20    Filed 05/15/20 Entered 05/15/20 16:07:23         Desc Main
                              Document     Page 1 of 7


                     UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF ILLINOIS

 In Re:                                  )
                                         )
 I80 Equipment, LLC,                     )
                                         )
                      Debtor.            )
 ______________________________ )
                                         )
 Jeana K. Reinbold, Solely as Chapter 7 )            Case No.: 17-81759
 Trustee of the Estate of I80 Equipment, )           Chapter 7
 LLC,                                    )
                                         )
                     Plaintiff,          )           Adversary No. 19-08110
                                         )
 v.                                      )
                                         )
 Menard, Inc.                            )
                                         )
                     Defendant.          )

          DEFENDANT MENARD, INC.’S AMENDED MOTION TO DISMISS
                    FOR FAILURE TO STATE A CLAIM

          NOW COMES Defendant, Menard, Inc. (“Menard”), by and through its

 attorneys, OTTOSEN DiNOLFO HASENBALG & CASTALDO, LTD., and for its

 Amended Motion to Dismiss for Failure to State a Claim Pursuant to Federal Rule

 of Civil Procedure 12(b)(6) (“Motion”), states as follows:

          1.   To survive a motion to dismiss, a complaint must contain sufficient

 factual matter, accepted as true, to “state a claim to relief that is plausible on its

 face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); citing Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 556 (2007).

          2.   Where the well-pleaded facts do not permit the court to infer more

 than the mere possibility of misconduct, the complaint has alleged—but it has not




                                       Page 1 of 7
Case 19-08110     Doc 20      Filed 05/15/20 Entered 05/15/20 16:07:23           Desc Main
                                Document     Page 2 of 7


 “show[n]”—“that the pleader is entitled to relief.” Id. at 678-679; citing FRCP

 8(a)(2).

        3.     Here, the Trustee’s Complaint alleges that I-80 Equipment, LLC

 (“Debtor”) completed 919 transactions at various Menard locations, which violated

 §§548(a)(1)(A) and (B) of the Bankruptcy Code (“Code”). In Count I, the Trustee

 alleges actual fraud under Code §548(a)(1)(A), and in Count II, the Trustee alleges

 constructive fraud under Code §548(a)(1)(B).

        4.     The gravamen of the Trustee’s claims can be found in paragraphs

 17, 18 and 21 of Counts I and II. In paragraphs 17 and 18 of both Counts, the

 Trustee alleges that fraudulent transfers of the Debtor’s funds were made on

 account of indebtedness and for the benefit of entities related to the Debtor. In

 paragraph 21 of both Counts, the Trustee alleges the stated “Badges of Fraud”

 demonstrate the impropriety of the transactions.

        5.     However, the Trustee’s position on the subject transactions is

 contradicted by state sales-tax law, the Uniform Commercial Code (“UCC”) and

 well-established caselaw, all of which demonstrate the allegations in the Complaint

 absolutely fail to state causes of action.

        6.     First,   the   Illinois   Retailers      Occupation   Tax   Act   (“ROTA”)

 demonstrates dismissal is appropriate. The ROTA imposes a tax on retailers

 selling tangible personal property to purchasers and is Illinois’ primary means of

 taxing the retail sale of tangible personal property. Kean v. Wal-Mart Stores, Inc.,

 235 Ill. 2d 351, 362 (2009). Under the ROTA, a tax is imposed when a retailer such

 as Menard completes a “sale at retail.” 35 ILCS 120/1. Under the statutory scheme,



                                          Page 2 of 7
Case 19-08110      Doc 20    Filed 05/15/20 Entered 05/15/20 16:07:23          Desc Main
                               Document     Page 3 of 7


 tax cannot be triggered until title passes, and the tax generated is paid by the

 person to whom title passes.

        7.     In this case, the ROTA requires the conclusion that title passed to

 the Debtor. The Complaint admits that the Debtor provided the valuable

 consideration to Menard, and, under the ROTA, the person providing the

 consideration takes title to the goods purchased. Therefore, the Debtor took title

 to the goods purchased.

        8.     Moreover, under the ROTA, a “sale at retail” includes “any transfer

 of the ownership of or title to tangible personal property to a purchaser, for use or

 consumption by any other person to whom such purchaser may transfer the

 tangible personal property without a valuable consideration.” 35 ILCS 120/1

 (emphasis added). Since the Debtor paid its money (including sales tax) and

 received title to the goods in question, the transaction between Menard and the

 Debtor was complete. Any subsequent transfers by the Debtor do not make the

 transactions with Menard fraudulent.

        9.     Second, the UCC also renders the Complaint legally insufficient. The

 UCC governs the sale of goods. To determine when, for tax purposes, title to

 property is transferred, Illinois courts apply the “title passing tests” contained in the

 UCC. Continental Illinois Leasing Corp. v. Department of Revenue, 108 Ill.App.3d

 583, 587 (1982).

        10.    Under §§2-401(1) and (2) of the UCC, unless the agreement

 between the buyer and seller explicitly provides otherwise (and nothing in the

 Trustee’s Complaint indicates it did), title to goods identified to the contract passes



                                        Page 3 of 7
Case 19-08110    Doc 20    Filed 05/15/20 Entered 05/15/20 16:07:23        Desc Main
                             Document     Page 4 of 7


 to the buyer at the time and place at which the seller completes physical delivery

 of the goods.” 810 ILCS 5/2-401.

        11.   Under the UCC, the only conclusion that can be derived from the

 Trustee’s Complaint is that when the Debtor paid for the goods at the Menard

 checkout counter, title to those goods passed to the Debtor, and the Debtor

 became the owner of such goods as a matter of law. The Trustee’s allegations that

 the goods purchased were enjoyed by one or more related entities, that the

 consideration received by the Debtor was inadequate, or that the Debtor was

 insolvent as a result of these transactions, is simply not supported by applicable

 law.

        12.   Third, applicable caselaw demonstrates the fallacies in the

 Complaint. In In re Cohen, the United States Bankruptcy Appellate Panel of the

 Ninth Circuit relied on the UCC to determine the propriety of certain complained-

 of automobile transactions the trustee alleged to be violative of §§548(a)(1)(A) and

 (a)(1)(B) of the Code. 199 B.R. 709 (9th Cir. 1996). Cohen clearly states that a

 merchant’s liability should only depend upon the substantive merits of the

 “merchant-customer transaction.” Id. at 715.

        13.   In applying Cohen here, there is nothing pled by the Trustee

 concerning the substance of the Debtor’s transactions at Menard. Aside from the

 bald assertions made in paragraphs 17, 18 and 21 of each count of the Complaint,

 the Trustee has not pled anything demonstrating Menard had any reason to

 suspect the Debtor’s “skullduggery.” The sales made that the Trustee complains

 of here should be viewed as ordinary, market-price sales between merchant and



                                      Page 4 of 7
Case 19-08110     Doc 20    Filed 05/15/20 Entered 05/15/20 16:07:23      Desc Main
                              Document     Page 5 of 7


 customer, which, without significantly more information, cannot alone constitute

 fraudulent transfers.

        14.    In In re Think Retail Solutions, LLC (“TRS”), the United States

 Bankruptcy Court for the Northern District of Georgia was presented with a set of

 facts nearly identical to that of the instant case. 2019 WL 2912717 (2019). Instead

 of the purchase of consumer goods at Menard, TRS involved the purchase of

 airline tickets from Delta Air Lines, Inc. (“Delta”). The Court stated, “[h]ere,

 Simpson purchased services, and the services were provided. Perhaps her

 spending was irresponsible in light of her debts, but poor judgment is not

 necessarily indicative of intent to hinder, delay, or defraud.”

        15.    Application of TRS to the instant case demonstrates that the

 Complaint should be dismissed because the transfers at issue cannot be

 considered fraudulent. Here, as in TRS, the Complaint concerns arm’s length

 transactions where the Debtor transferred property and received value. The only

 difference being that TRS concerned the purchase of airline tickets for Simpson,

 her family and friends, while here, the Debtor purchased consumer goods and then

 transferred them to insiders or related entities.

        16.    Both counts of the Complaint are deficient, and therefore, should be

 dismissed. The UCC, applicable sales-tax law and relevant case-law conclusively

 demonstrate the complained-of transactions were not fraudulent.

        WHEREFORE, Defendant, Menard, Inc., respectfully requests that this

 Honorable Court enter an order dismissing the Trustee’s Complaint with prejudice,




                                       Page 5 of 7
Case 19-08110    Doc 20    Filed 05/15/20 Entered 05/15/20 16:07:23      Desc Main
                             Document     Page 6 of 7


 award Menard its costs of suit, and for such further and additional relief as this

 Honorable Court deems just and necessary in the premises.

                     Respectfully Submitted,

                     OTTOSEN DiNOLFO HASENBALG & CASTALDO, LTD.

                     Joshua B. Rosenzweig


 Craig D. Hasenbalg (chasenbalg@ottosenlaw.com)
 W. Anthony Andrews (wandrews@ottosenlaw.com)
 Joshua B. Rosenzweig (jrosenzweig@ottosenlaw.com)
 OTTOSEN DiNOLFO HASENBALG & CASTALDO, LTD.
 1804 N. Naper Blvd., Ste. 350
 Naperville, IL 60563
 Phone: (630) 682-0085




                                     Page 6 of 7
Case 19-08110     Doc 20     Filed 05/15/20 Entered 05/15/20 16:07:23            Desc Main
                               Document     Page 7 of 7


                              CERTIFICATE OF SERVICE


 The undersigned certifies that on the 15th day of May, 2020, a copy of the foregoing was
 filed and thereafter served using the Court’s electronic filing system on the following
 counsel of record for the Plaintiff:


 Andrew W. Covey
 Acovey1@hotmail.com


 Jeana K. Reinbold
 jeana@jeanareinboldlaw.com




                                                      /s/ Joshua B. Rosenzweig
                                                         Joshua B. Rosenzweig




                                        Page 7 of 7
